--------------------------------------------------------------------------------

Exhibit 10-v


TRUSTMARK CORPORATION
CASH-SETTLED PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


Granted January 27, 2009



This Cash-Settled Performance-Based Restricted Stock Unit Agreement
(“Agreement”) is entered into as of January 27, 2009, in connection with an
equity based compensation commitment in the Employment Agreement described
below, by Trustmark Corporation (the “Company”) and Richard G. Hickson (the
“Associate”).  This Agreement evidences the grant, and the terms, conditions and
restrictions pertaining thereto, of restricted stock units (generally referred
to as “Units”, “Award Units” and/or “Excess Units”) where one Unit has the value
of one share of the common stock of the Company (“Stock” or “Shares”).  This
Agreement and the award of Units are not made pursuant to the Company’s 2005
Stock and Incentive Compensation Plan (the “2005 Plan”); however, certain
definitions in and other operative provisions of the 2005 Plan are incorporated
by reference from the 2005 Plan and made applicable for purposes of this
Agreement.


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Associate
and of the covenants contained herein, the parties hereby agree as follows:


1.        Award of Units.  The Company, upon recommendation by the Committee and
approval by the Company’s Board of Directors on January 27, 2009, awarded to the
Associate a restricted stock unit award (the “Award”) effective on January 27,
2009 (“Award Date”), for 23,123 Units (the “Award Units”) subject to the terms,
conditions, and restrictions set forth in this Agreement.  


2.        Period of Restriction and Vesting in the Award Units.
 
(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Units is the
period from the Award Date through May 10, 2011, with vesting in the Award Units
being determined based on both the Associate’s continued employment by the
Company through May 10, 2011 (“service-based vesting”) and the Company’s return
on average tangible equity (“ROATE”) and total shareholder return (“TSR”)
ranking for the eight calendar quarters beginning January 1, 2009 and ending
December 31, 2010 (the “Performance Period”) compared to the ROATE and TSR for
the Peer Group (see Attachment A) as follows, where vesting in the Award Units
is equal to the number of the Award Units multiplied by the sum of the vesting
percentage in (A) and the vesting percentage in (B) below (“performance-based
vesting”):  

 
 
 
(A)
 
 
 
(B)
ROATE
 
ROATE
 
TSR
 
TSR
Ranking
 
Vesting Percentage
 
Ranking
 
Vesting Percentage
             
75th Percentile
 
100%
+
75th Percentile
 
100%
70th Percentile
 
90%
+
70th Percentile
 
90%
60th Percentile
 
70%
+
60th Percentile
 
70%
50th Percentile
 
50%
+
50th Percentile
 
50%
40th Percentile
 
32.5%
+
40th Percentile
 
32.5%
35th Percentile
 
22.5%
+
35th Percentile
 
22.5%
30th Percentile
 
17.5%
+
30th Percentile
 
17.5%
Less than 30th
 
0%
+
Less than 30th
 
0%



 
 

--------------------------------------------------------------------------------

 
 
If the Company’s ranking is above the 30th percentile, but less than the 75th
percentile, then the performance-based vesting percentage shall be determined by
straight line interpolation (rounded, where not otherwise resulting in a whole
or half percent, to the next lowest whole or half percent) where the ranking
falls between identified percentile tiers (for example, if the ranking is in the
55th percentile, then the vesting percentage is 60.0%).


If the aggregate performance-based vesting exceeds 100%, all Award Units shall
be vested (subject to applicable service-based vesting) and Excess Units shall
be granted as provided in Paragraph 11.


All determinations regarding performance-based vesting with respect to the Award
Units under this Paragraph 2(a) shall be made and certified to in writing by the
Committee during the first 2-1/2 months following the end of the Performance
Period.


Except as otherwise provided pursuant to Paragraph 2(b), settlement of the
vested portion of the Award Units as determined pursuant to Paragraph 2(a)
(determined based on both service-based and performance-based vesting) shall
occur on May 10, 2011, and any unvested balance of the Award Units at that time
shall be forfeited.
 
(b)
Subject to earlier forfeiture as provided below:

 
(i)
In the event a Vesting Acceleration Event occurs while the Associate is an
employee of the Company and after the first calendar quarter in, but prior to
the last day of, the Performance Period, then (A) the service-based vesting
requirement in Paragraph 2(a) shall be considered met as of such Vesting
Acceleration Event and (B) the ROATE and the TSR of the Company and the Peer
Group for performance-based vesting purposes shall be determined for all
calendar quarters in the Performance Period ending on or prior to the date of
the first such Vesting Acceleration Event and the performance-based vesting
provisions set forth in Paragraph 2(a) shall be applied to a time-weighted
portion of the Award Units (determined by multiplying the number of Award Units
by a fraction (not to exceed one), the numerator of which is the number of
complete calendar months from the beginning of the Performance Period to and
including the Vesting Acceleration Event, and the denominator of which is the
number of calendar months in the Performance Period) based on such ROATE and the
TSR.  In such event, the Period of Restriction shall end and the Award Units
shall be settled in cash, all to the extent of the vested Award Units as so
determined.  In such event, the balance of the Award Units which are not vested
shall be immediately forfeited, and no Excess Units (as otherwise provided for
in Paragraph 11) shall be granted.  All determinations regarding vesting and
entitlement to the Award Units under this Paragraph 2(b)(i) shall be made and
certified to in writing by the Committee during the period beginning on the date
of the Vesting Acceleration Event and ending 2-1/2 months following the end of
the calendar quarter in which the Vesting Acceleration Event occurs.  Settlement
of such vested Award Units under this Paragraph 2(b)(i) shall occur immediately
after the Committee’s certification.  

 
(ii)
In the event a Vesting Acceleration Event occurs while the Associate is an
employee of the Company and after the last day of the Performance Period but
prior to May 10, 2011, then the Award Units which are contingently vested based
on the performance-based vesting in Paragraph 2(a) shall be deemed to have
satisfied the service-based vesting requirement in Paragraph 2(a) as of such
Vesting Acceleration Event.  In such event, the Period of Restriction shall end
and the vested Award Units shall be settled in cash.  Settlement of such vested
Award Units under this Paragraph 2(b)(ii) shall be immediate on the Vesting
Acceleration Date.  This Paragraph 2(b)(ii) does not apply to Excess Units for
which vesting and settlement is determined under Paragraph 11.


 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)
The following terms have the following meanings for purposes hereof:



 
(i)
“Cause” means that the Associate (A) has committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) has
failed to pay any obligation owed to the Company or any affiliate, (D) has
breached a fiduciary duty or deliberately disregarded any rule of the Company or
any affiliate, (E) has committed an act of willful misconduct, or the
intentional failure to perform stated duties, (F) has willfully violated any
law, rule or regulation (other than misdemeanors, traffic violations or similar
offenses) or any final cease-and-desist order, (G) has disclosed without
authorization any confidential information of the Company or any affiliate,
(H) has engaged in any conduct constituting unfair competition, or (I) has
induced any customer of the Company or any affiliate to breach a contract with
the Company or any affiliate.



 
(ii)
“Employment Agreement” means that employment agreement dated November 20, 2008
entered into by and between the Company and the Associate, as in effect on the
Award Date.

 
(iii)
“Peer Group” means the financial institutions listed on Attachment A hereto;
provided that any listed financial institution shall be eliminated if it is
acquired or otherwise changes its structure or business such that it is no
longer reasonably comparable to the Company (as determined by the Committee),
and in the case of any such elimination, the Committee may replace the
eliminated financial institution with another financial institution which it
considers reasonably comparable to the Company.

 
(iv)
“ROATE” means the cumulative net earnings after taxes available to common
shareholders, adjusted for tax-affected amortization of intangibles, for the
calendar quarters in each calendar year in a specified period of time divided by
average shareholder’s tangible common equity (which is the excess of the
difference between the total assets, excluding total identifiable intangible
assets and goodwill, and the sum of total liabilities and preferred equity,
averaged for the calendar quarters in each calendar year in the specified
period), all as determined in accordance with generally accepted accounting
principles and as reported in the company’s financial statements provided to
shareholders and converted to an annual rate by dividing by the number of years
and partial years (expressed in quarters) in the specified period.

 
(v)
“TSR” means the return a holder of common stock earns over a specified period of
time, expressed as a percentage and including changes in Average Market Value
of, and dividends or other distributions with respect to, the stock andconverted
to an annual rate by dividing the calculated percentage for the specified period
by the number of years and partial years (expressed in quarters) in the
specified period.  TSR return shall be determined as the sum of (A) the Ending
Average Market Value reduced by the Beginning Average Market Value and
(B) dividends or other distributions with respect to a share paid during the
specified period and with such dividends and other distributions deemed
reinvested in Stock (based on Market Share Price on the date of payment where
not paid in Stock), and (C) with such sum being divided by the Beginning Average
Market Value.  TSR, including the value of reinvested dividends and other
distributions, shall be determined on the basis of the appropriate total
shareholder return model of Bloomberg L.P. or any affiliate thereof or such
other authoritative source as the Committee may determine.  For purposes hereof:


 
- 3 -

--------------------------------------------------------------------------------

 
 
(A)
“Average Market Value” means the average of the closing sale price of such stock
for the applicable ten trading days beginning or ending on a specified date for
which such closing sales price is reported by Bloomberg L.P. or any affiliate
thereof or such other authoritative source as the Committee may determine.

 
(B)
“Beginning Average Market Value” means the Average Market Value based on the
first ten trading days of the Performance Period.

 
(C)
“Ending Average Market Value” means the Average Market Value based on the last
ten trading days of the Performance Period (or other period as of which Ending
Average Market Value is calculated).

 
(D)
“Market Share Price” means the closing sale price for the specified day (or the
last preceding day thereto for which reported) as reported by Bloomberg L.P. or
any affiliate thereof or such other authoritative source as the Committee may
determine.

 
(vi)
“Vesting Acceleration Event” means the Associate’s death, the termination of the
Associate’s employment with the Company by the Company other than for Cause (as
defined herein), the occurrence of a Change in Control (as defined in the 2005
Plan) which with respect to the Associate is a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
its assets (as defined in Section 409A of the Internal Revenue Code), or the
Associate’s termination of employment due to becoming disabled (as defined in
his Employment Agreement, or the Associate’s termination of employment with the
Company at his own initiative for “Good Reason” (as defined in his Employment
Agreement, but only if defined therein). 



3.        Adjustment to Number of Units for Capital Adjustments.  From the Award
Date and until settlement, the number of Units shall be proportionately,
equitably and appropriately adjusted by the Committee pursuant to Section 4.4 of
the 2005 Plan as though the Units were “Restricted Stock Units” (as defined in
the 2005 Plan) in order to retain the economic value or opportunity to reflect
any stock dividend, stock split, recapitalization, merger, consolidation,
reorganization, reclassification, combination, exchange of shares or similar
event in which the number or kind of Shares is changed without the receipt or
payment of consideration by the Company. 


4.        Dividends Credits.  From the Award Date and until settlement, the
Award Units shall have the following Dividend Credits, determined as though each
Award Unit was a Share.  Dividends Credits are the amount of cash dividends and
distributions, and value (as determined by the Committee) of non-Stock property
dividends and other distributions, with respect to a Share determined on the
date of payment to Company shareholders.  Such Dividend Credits shall be
accumulated and shall be subject to the same vesting as the Award Units with
respect to which they are attributable and shall, to the extent vested, be
settled and paid in cash when and to the extent the underlying Award Units are
vested and settled.


5.        Settlement of Vested Units and Dividend Credits.  Subject to Paragraph
13 (Compliance with Section 409A of the Internal Revenue Code), settlement of
vested Units shall be made in cash at the time provided herein in an amount
equal to the sum of (i) the product of the number of vested Units multiplied by
the Fair Market Value of a Share of Stock on the settlement date and (ii) the
amount of any vested Dividend Credits attributable to such vested Units.


6.        Termination of Employment. If the Associate’s employment with the
Company or its Subsidiaries ceases prior to the end of the Period of Restriction
and Paragraph 2(b) does not apply or has not applied, then any unvested Award
Units at the date of such cessation of employment shall be automatically
forfeited to the Company.  For purposes of this Agreement, transfer of
employment among the Company and its Subsidiaries shall not be considered a
termination or interruption of employment.

 
- 4 -

--------------------------------------------------------------------------------

 
 
7.        Withholding Taxes.  The Company, or any of its Subsidiaries, shall
have the right to retain and withhold the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
Units when the Units are settled or otherwise subject to such tax
withholding.  The Committee may require the Associate or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any distribution in whole or in part until the Company, or any
of its Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or
any of its Subsidiaries, shall have the right to withhold from any other cash
amounts due to or to become due from the Company, or any of its Subsidiaries, to
or with respect to the Associate an amount equal to such taxes required to be
withheld by the Company, or any of its Subsidiaries, to pay or reimburse the
Company, or any of its Subsidiaries, for any such taxes.


8.        Agreement Administration and Amendment.  The Committee (as defined in
and determined under the 2005 Plan) has the authority to construe and interpret
this Agreement, to make rules of general application relating to this Agreement,
to amend this Agreement (provided that no modification shall, without the
consent of the Associate, adversely affect the Associate’s rights or the
obligations of the Company to the Associate).  All Committee determinations
shall be final, conclusive, and binding upon the Company and the Associate.  The
Company and the Associate hereby acknowledge, confirm and agree that the Award
is not granted under or pursuant to the 2005 Plan and the terms of the 2005 Plan
incorporated by reference herein shall govern the Award as provided herein
solely as a contractual convenience.


9.         Severability.  In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. 


10.      Notices.  Any notice to the Company required under or relating to this
Agreement shall be in writing and addressed to:
 
Trustmark Corporation
Mailing Address

248 E. Capitol
Street P.O. Box 291

Jackson, MS 39201
Jackson, MS 39205



Attention:  Secretary


Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his address as it appears on the
records of the Company.


11.      Terms and Conditions Applicable to Excess Units Where Vesting in the
Award Units Exceeds 100%.  
 
(a)
Since performance-based vesting in the Award Units pursuant to Paragraph 2(a)
equals the number of Award Units multiplied by the sum of the applicable ROATE
vesting percentage and the applicable TSR vesting percentage, the aggregate
performance-based vesting pursuant to Paragraph 2(a) could exceed 100%.  In that
event, additional Units (“Excess Units”) shall be granted to the Associate
within the first 2-1/2 months following the end of the Performance Period in a
number equal to the excess of the aggregate performance-based vesting pursuant
to Paragraph 2(a) over 100% multiplied by the number of Award Units granted on
the Award Date (as adjusted by the Committee pursuant to Section 4.4 of the 2005
Planto reflect such events as stock dividends, stock splits, recapitalizations,
mergers, consolidations or reorganizations of or by the Company).  No Excess
Units shall be granted in connection with vesting pursuant to Paragraph 2(b).

 
- 5 -

--------------------------------------------------------------------------------


 
(b)
The Excess Units, if any, shall be subject to the following terms and
conditions:

 
(i)
Dividends Credits on Excess Units, determined as though each Excess Unit was a
Share, shall be credited and accumulated from and after the date the Committee
grants the Excess Units. Such Dividend Credits shall be accumulated and shall be
subject to the same vesting as the Excess Units with respect to which they are
attributable and shall, to the extent vested, be settled and paid in cash when
and to the extent the underlying Excess Units are vested and settled.

 
(ii)
Subject to earlier vesting or forfeiture as provided below, if the Associate
remains continuously employed by the Company or one of its Subsidiaries from the
beginning of the Performance Period through May 10, 2011 (the “Excess Unit
Regular Vesting Date”), then the Excess Units shall be vested and settlement of
the vested Excess Units as determined pursuant hereto shall occur on the Excess
Unit Regular Vesting Date, and any unvested balance of the Award Units at that
time shall be forfeited.

 
(iii)
Notwithstanding Paragraph 11(b)(ii) above, but subject to earlier forfeiture as
provided below and Paragraph 13, in the event a Vesting Acceleration Event
occurs while the Associate is employed by the Company and on or after the last
day of the Performance Period, but prior to the Excess Unit Regular Vesting
Date, then the Excess Units shall be vested and settlement of the vested Excess
Units as determined pursuant hereto shall occur on the date the Vesting
Acceleration Event occurs.

 
(iv)
If the Associate’s employment with the Company ceases prior to the Excess Unit
Regular Vesting Date and the Vesting Acceleration Event vesting in Paragraph
11(b)(iii) above does not apply, then the unvested Excess Units at the time
shall be automatically forfeited to the Company.



12.       Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Mississippi.


13.      Compliance with Section 409A of the Internal Revenue Code.
 
(a)
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such
time(i.e., at the applicable event described herein if a Section 409A payment
event or otherwise at the first Section 409A payment event thereafter consisting
of a fixed time (here, May 10, 2011 for Award Units and May 10, 2011 Excess
Units), a Section 409A disability, a Section 409A separation from service (as
described below), or a Section 409A change with respect to the Associate in the
ownership or effective control of the Company or in the ownership of a
substantial portion of its assets of the Company and including, in the
discretion of the Committee or its delegate, any applicable Section 409A de
minimis limited cashout payment permitted under Treasury Reg. Section
1.409A-3(j)(4)(v)) and in such form, as complies with the applicable
requirements of Section 409A to avoid the unfavorable tax consequences provided
therein for non-compliance.  Consequently, this Agreement is intended to be
administered, interpreted and construed in accordance with the applicable
requirements of Section 409A.  Notwithstanding the foregoing, the Associate and
his successor in interest shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Associate or
his successor in interest in connection with this Agreement (including any taxes
and penalties under Section 409A); and neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold the
Associate or his successor in interest harmless from any or all of such taxes or
penalties.


 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)
Except as permitted under Section 409A, any 409A benefit payable to the
Associate or for his benefit with respect to the Award may not be reduced by, or
offset against, any amount owing by the Associate to the Company or any of its
affiliates.

 
(c)
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Associate is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his “separation from service”, then payment of such 409A
benefit shall be delayed (without interest) until the first business day after
the end of the six month delay period required under Section 409A or, if
earlier, after the Associate’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on December 31, 2008), which provides, in part, that in determining separation
from service as an employee, separation from service occurs when it is
reasonably anticipated that no further services would be performed after that
date or that the level of services the Associate would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
less than 50% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period.



14.      CPP Limitations.  The Company has participated in the Troubled Asset
Relief Program Capital Purchase Program (the “CPP”) created by the U.S.
Department of the Treasury (the “Treasury Department”) pursuant to authority
granted under the Emergency Economic Stabilization Act of 2008 (the “EESA”); and
the Company is required to comply with the requirements of Section 111(b) of the
EESA, as amended from time to time, and the CPP with respect to the compensation
of certain current and future employees of the Company (as determined for
purposes of the EESA and the guidance and regulations issued by the Treasury
Department with respect to the CPP (the “CPP Requirements”)), in accordance with
the CPP Requirements.  The Associate acknowledges and understands that this
Agreement shall be administered, interpreted and construed and, if and where
applicable, benefits provided hereunder shall be limited, deferred and/or
subject to repayment to the Company in accordance with the CPP Requirements and
Section 111(b) of the EESA, as amended from time to time, to the extent legally
applicable with respect to the Associate, as determined by the Committee in its
discretion.  The Committee shall have the right unilaterally to amend this
Agreement to effect or document any changes or additions which in its view are
necessary or appropriate to comply with the CPP Requirements and Section 111 of
the EESA, as amended from time to time.


15.      Unfunded Status and Prohibition on Assignment or Alienation of
Units.  All Units and related Dividend Credits represent an unsecured, unfunded
obligation of the Company to pay cash upon settlement of vested Units and
Dividend Credits.  The Units and Dividend Credits may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, otherwise than by
will or by the laws of descent and distribution.


16.      Creditors.  The interests of the Associate under this Agreement are not
subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered. 


17.      Successors.  This Agreement shall be binding upon and inure to the
benefit of the successors, assigns, heirs, and legal representatives of the
respective parties.


18.      Capitalized Terms.  Capitalized terms in this Agreement have the
meaning assigned to them in the 2005 Plan, unless this Agreement provides, or
the context requires, otherwise.

 
- 7 -

--------------------------------------------------------------------------------

 
 
19.      Grants Satisfying Employment Agreement.  The Associate acknowledges and
understands that this Agreement and two other equity compensation based
agreements of even date herewith contain grants which in the aggregate satisfy
the Company’s equity compensation commitment contained in Section 3.3C of his
Employment Agreement.


To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.



 
COMPANY:
           
TRUSTMARK CORPORATION
           
By:
/s/ Louis E. Greer
   
Its:
Treasurer and Principal Financial Officer
           
ASSOCIATE:
           
By:
/s/ Richard G. Hickson
     
Richard G. Hickson
 


 
- 8 -

--------------------------------------------------------------------------------

 

Attachment A


Listing of Peer Group




Name
 
Ticker Symbol
 
City
 
State
             
BancorpSouth, Inc.
 
BXS
 
Tupelo
 
MS
Citizens Republic Bancorp, Inc.
 
CRBC
 
Flint
 
MI
Commerce Bancshares, Inc.
 
CBSH
 
Kansas City
 
MO
Cullen/Frost Bankers, Inc.
 
CFR
 
San Antonio
 
TX
First Midwest Bancorp, Inc.
 
FMBI
 
Itasca
 
IL
FirstMerit Corporation
 
FMER
 
Akron
 
OH
F.N.B. Corporation
 
FNB
 
Hermitage
 
PA
Fulton Financial Corporation
 
FULT
 
Lancaster
 
PA
Hancock Holding Company
 
HBHC
 
Gulfport
 
MS
MB Financial, Inc.
 
MBFI
 
Chicago
 
IL
Old National Bancorp
 
ONB
 
Evansville
 
IN
Pacific Capital Bancorp
 
PCBC
 
Santa Barbara
 
CA
Park National Corporation
 
PRK
 
Newark
 
OH
South Financial Group, Inc.
 
TSFG
 
Greenville
 
SC
Sterling Financial Corporation
 
STSA
 
Spokane
 
WA
Susquehanna Bancshares Inc.
 
SUSQ
 
Lititz
 
PA
UMB Financial Corporation
 
UMBF
 
Kansas City
 
MO
Umpqua Holdings Corporation
 
UMPQ
 
Portland
 
OR
United Bankshares, Inc.
 
UBSI
 
Charleston
 
WV
United Community Banks, Inc.
 
UCBI
 
Blairsville
 
GA
Valley National Bancorp
 
VLY
 
Wayne
 
NJ
Webster Financial Corporation
 
WBS
 
Waterbury
 
CT
Whitney Holding Corporation
 
WTNY
 
New Orleans
 
LA


 

--------------------------------------------------------------------------------